Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Specification
1.	This action is responsive to communications filed June 14, 2021.  Claims 1-20 are presented for examination.  
2. 	Applicant is reminded of the duty to fully disclose information under 37 CFR 1.56.

					Double Patenting
3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4. 	Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,036,397.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 in US Patent No. 11,036,397 fully encompasses claims 1-20 in the instant application and thus claims 1-20 of the instant application is an obvious anticipation of claims 1-20 in US Patent No. 11,036,397 based on the anticipation doctrine of In re Goodman, see table below:
Current Application
Patent 11,036,397
1. An apparatus comprising: a processor configured to access a memory system; a memory system comprising: a first storage medium associated with a first performance characteristic, and a second storage medium associated with a second performance characteristic, and a memory interconnect configured to route data between the processor and the first storage medium based, at least in part, on the first performance characteristic.
1. An apparatus comprising: a processor configured to perform a data access to a memory system; a heterogeneous memory system comprising a plurality of storage mediums wherein each type of storage medium is based upon a respective memory technology and is associated with one or more physical performance characteristics; and a memory interconnect configured to: locally route the data access from the processor to a determined at least one target storage medium of the plurality of storage mediums based, at least in part, upon the one or more performance characteristics associated with the respective memory technologies of the storage mediums.
2. The apparatus of claim 1, wherein the memory interconnect is configured to route data between the processor and the second storage medium based, at least in part, on the second performance characteristic.
2. The apparatus of claim 1,
 
wherein the processor is 

configured to employ a unified 

access protocol regardless of 

the type of storage medium 

employed to store the data.
3. The apparatus of claim 1, wherein the processor is configured to use a unified access protocol to access the first storage medium and the second storage medium.
3. The apparatus of claim 2, wherein the memory interconnect is configured to translate the data access from the unified access protocol employed by the processor to a storage medium specific protocol employed by a storage medium employed to store the data.
4. The apparatus of claim 3, wherein the memory interconnect is configured to translate data between the unified access protocol and a medium specific protocol used by the first storage medium.
4. The apparatus of claim 1, wherein the memory interconnect includes a system memory interface configured to receive data accesses to a first group of the plurality of storage mediums and a secondary storage interface configured to receive data accesses to a second group of the plurality of storage mediums.
5. The apparatus of claim 1, wherein: the first storage medium comprises volatile storage medium, and the second storage medium comprises non-volatile storage medium.
5. The apparatus of claim 1, the plurality of storage mediums includes storage mediums based upon three or more different types of storage mediums, wherein the types are selected from a group consisting essentially of: Dynamic Random Access Memory (DRAM), Resistive Random Access Memory (RRAM), Phase change Random Access Memory (PRAM), Magnetic Random Access Memory (MRAM), NAND flash memory, and magnetic storage.
6. The apparatus of claim 1, wherein: the processor is configured to indicate a data category associated with the data, and wherein the memory interconnect is configured to route the data to the first storage medium based, at least in part, on the data category.
6. The apparatus of claim 1, wherein the memory interconnect is configured to organize the hierarchy of storage medium tiers into a layered caching memory system.
7. The apparatus of claim 6, wherein: the data category is based on compiling a software program, and the processor is configured to access the data based, at least in part, on the software program.
7. The apparatus of claim 6, 

wherein the memory interconnect

includes a cache organizer
 
circuit configured to track the

 contents of each storage 

medium within the layered 

caching memory system, and 

indicate which, if any, storage 

mediums, include the data

associated with the data

access.

8. The apparatus of claim 1, wherein the memory interconnect is configured to organize the first storage medium and the second storage medium into a hierarchy based, at least in part, on the first performance characteristic and the second performance characteristic.
8. The apparatus of claim 7, wherein the memory interconnect is configured to route the data accesses to a storage medium included within a fastest layer of the layered caching memory system that includes the data associated with the data access
9. The apparatus of claim 8, wherein the memory interconnect is configured to organize the hierarchy into a layered caching memory system.
9. The apparatus of claim 8, wherein the memory interconnect is configured to, if the fastest layer of the layered caching memory system that includes the data associated with the data access includes a volatile storage medium, mirror the data within a non-volatile layer of the layered caching memory system.
10. The apparatus of claim 8, wherein the memory interconnect is configured to organize the hierarchy based, at least in part, on a triggering event.
10. The apparatus of claim 1, wherein the memory interconnect is configured to: dynamically organize at least a portion of the plurality of storage mediums into a hierarchy of storage medium tiers based, at least in part upon, the one or more performance characteristics associated with each type of storage medium; and wherein the memory interconnect is configured to dynamically organize the hierarchy of storage medium tiers such that: the hierarchy of storage medium tiers is prioritized towards speed, when the apparatus is operating via a substantially unlimited power supply, and the hierarchy of storage medium tiers is prioritized towards power savings, when the apparatus is operating via a limited power supply.
11. A method comprising: receiving, from a processor, a data access for a memory system comprising: a first storage medium associated with a first performance characteristic, and a second storage medium associated with a second performance characteristic, and routing, by a memory interconnect, the data access, at least partially, between the processor and the first storage medium based, at least in part, on the first performance characteristic.
11. A method comprising: receiving, from a processor, a data access for a heterogeneous memory system, wherein the heterogeneous memory system comprises a plurality of types of storage mediums, and wherein the heterogeneous memory system, wherein each type of storage medium is associated with one or more performance characteristic; determining, by a memory interconnect, a target storage medium of the heterogeneous memory system for the data access, wherein determining is based, at least in part, upon at least one performance characteristic associated with the target storage medium; and locally routing, by the memory interconnect, the data access, at least partially, between the processor and the target storage medium.
12. The method of claim 11, wherein receiving the data access from the processor comprises receiving a first data access for the first storage medium via a first access protocol, the method further comprising receiving a second data access for the second storage medium via a second access protocol.
12. The method of claim 11, wherein the heterogeneous memory system comprises at least one volatile storage medium and at least one non-volatile storage medium; and wherein determining comprises: if the memory interconnect is operating via a substantially unlimited power supply, selecting the at least one volatile storage mediums as the target storage medium, and if the memory interconnect is disconnected from the substantially unlimited power supply, selecting the at least one non-volatile storage mediums as the target storage medium.
13. The method of claim 11, further comprising organizing the first storage medium and the second storage medium into a hierarchy based, at least in part, on the first performance characteristic and the second performance characteristic.
13. The method of claim 11, wherein receiving the data access includes receiving an indication of a data category associated with the data access; and wherein routing includes preferentially routing the data to one of the plurality of types of storage mediums based upon the data category.
14. The method of claim 13, wherein: the organizing comprises organizing the first storage medium and the second storage medium into a layered caching memory system based, at least in part, on monitoring a first data access of the first storage medium and a second data access of the second storage medium, and the routing is based, at least in part, on determining the first storage medium includes a piece of data associated with the data access.

15. The method of claim 13, wherein the organizing comprises organizing the hierarchy into a layered caching memory system, the method further comprising mirroring a piece of data within a non-volatile layer of the layered caching memory system based, at least in part, on a layer of the layered caching memory system that includes the piece of data including a volatile storage medium.
15. The method of claim 11, further comprising organizing at least a portion of the plurality of types of storage mediums into a layered caching memory system based, at least in part upon, the one or more performance characteristic associated with each type of storage medium; and wherein routing includes routing the data access to a storage medium included within a fastest layer of the layered caching memory system that includes the piece of data associated with the data access.
16. An apparatus comprising: a processor interface configured to receive a data access; a first storage medium interface configured to communicate with a first storage medium of a memory system, the first storage medium interface being at least indirectly associated with a first performance characteristic of the first storage medium; a second storage medium interface configured to communicate with a second storage medium of the memory system, the second storage medium interface being at least indirectly associated with a second performance characteristic of the second storage medium; and a memory controller configured to route the data access between the processor interface and the first storage medium interface based, at least in part, on the first performance characteristic.
17. An apparatus comprising: a processor interface configured to receive a data access; at least one of storage medium interface, each configured to communicate with at least one storage medium of a heterogeneous memory system, and each storage medium interface being at least indirectly associated with at least one performance characteristic, herein the heterogeneous memory system comprises a plurality of types of storage mediums; and a memory controller configured to locally route the data access from the processor interface to a one of the plurality of storage medium interfaces based, at least in part, upon at least one performance characteristic associated with the one of the plurality of storage medium interfaces.
17. The apparatus of claim 16, further comprising at least one accelerator processor configured to assist the memory controller route the data access between the processor interface and the first storage medium interface.
18. The apparatus of claim 17, further comprising a memory configured to store at least one set of storage preferences; and wherein the memory controller is configured to select the one of the plurality of storage medium interfaces based, at least in part, upon the at least one performance characteristics associated with the plurality of storage medium interfaces and the storage preferences.
18. The apparatus of claim 17, wherein the at least one accelerator processor comprises an encryption circuit configured to encrypt at least a data portion of the data access.
The data encryption method is notorious known in the art as being depicted in the rejection of claim 18 as being detailed in the rejection below.
19. The apparatus of claim 17, wherein the at least one accelerator processor comprises a protocol translation circuit configured to translate the data access from a first communications protocol to a second communication protocol.
19. The apparatus of claim 18, wherein the data access is associated with a data category; and wherein the storage preferences dictate a priority of performance characteristics for the data category.
20. The apparatus of claim 17, wherein the at least one accelerator processor comprises a cache organizer circuit configured to: organize the memory system into a layered caching memory system, maintain an inventory of the layered caching memory system, and provide information regarding the layered caching memory system to the memory controller, wherein the memory controller is configured to select the first storage medium interface based, at least in part, on the information regarding the layered caching memory system.
20. The apparatus of claim 18, wherein the memory controller is configured to employ a first set of storage preferences during a first operating condition, and a second set of storage preferences during a second operating condition.


 	  			Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall notbe negated by the manner in which the invention was made. 

6.	Claims 1, 2, 5, 11-12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lolayekar et al (US 2003/0079019, herein Lola) and in view of Applicant admitted prior art, herein AAPA).
 	As per claim 1, Lola discloses an apparatus comprises a processor 202 configured to access a memory system 206/207 (e.g. see figure 9); Lola further discloses his memory system comprises a plurality of storage devices such as physical memories 206 and virtual targets 902 as being depicted in figure 9, Lola discloses different storage devices as disks, tapes, tape drives or optical drives ..etc. (e.g. see Lola para.[0013-0014], particularly para.[0014], lines 15 et seq.), and para.[0093-113].  Lola further discloses a memory interconnect configured to route data between the processor 202 to at least one of the storage devices based, at least in part, on the performance characteristic, for example, Lola teaches storage devices (e.g., tape drives and RAID arrays) and servers are generally interconnected via various switches and appliances, wherein the connections to the switches and appliances are usually Fibre Channel, this structure generally allows for any server on the SAN to communicate with any storage device and vice versa. It also provides alternative paths from server to storage device (e.g. see para.[0013], lines 1 et seq.), also see pars. (0014-0019), (0040-0060), wherein intelligent storage switch appliance logic provides interconnect among requesters and storage based on the user selected characteristic of the virtual targets as shown in TABLE 2 (e.g. see para.[0112], lines 1-10), also Fig. 5 par. 50-51, switch provides interconnection/ inter-card connection among Ethernet connections for transferring data/global and/or local, see par. 112 table 2 mirror/migrate to another virtual target local and/or remote).  
Lola discloses the invention as claimed, Lola however does not expressly different storage medium associated with different performance characteristic, specifically a first storage medium associated with a first performance characteristic, and second storage medium associated with a second performance characteristic.  Applicant’s admitted prior arts (AAPA) discloses the missing element that is known to be required in the system of Lola in order to arrive at Applicant’s current invention wherein AAPA teaches his memory including plurality of storage devices, wherein storage device can be implemented as different types of storage devices such as SRAM, DRAM, etc.. and each type is associated with one or more performance characteristic which and read upon a first storage medium associated with a first performance characteristic, and second storage medium associated with a second performance characteristic as being claimed, and based upon a respective memory technology and is (e.g. see AAPA’S specification, para[0004], lines 1 et seq.).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to implement the memory system to comprise a plurality of types of storage devices, wherein each type of storage device is associated with one or more performance characteristics and based upon a respective memory technology as taught by AAPA as being detailed above for that of Lola system.  By doing so, it would allow Lola’s system to serve broader range of application which results to increasing of (a) Lola overall system flexibility, (b) overall capital investment system, therefore being advantageous.  
 	As per claim 2, the further limitation of wherein the memory interconnect is configured to route data between the processor and the second storage medium based, at least in part, on the second performance characteristic is taught by Lola, for example, Lola teaches storage devices (e.g., tape drives and RAID arrays) and servers are generally interconnected via various switches and appliances, wherein the connections to the switches and appliances are usually Fibre Channel, this structure generally allows for any server on the SAN to communicate with any storage device and vice versa. It also provides alternative paths from server to storage device (e.g. see para.[0013], lines 1 et seq.), also see pars. (0014-0019), (0040-0060), wherein intelligent storage switch appliance logic provides interconnect among requesters and storage based on the user selected characteristic of the virtual targets as shown in TABLE 2 (e.g. see para.[0112], lines 1-10), also Fig. 5 par. 50-51, switch provides interconnection/ inter-card connection among Ethernet connections for transferring data/global and/or local, see par. 112 table 2 mirror/migrate to another virtual target local and/or remote). 
	As per claim 5, it should be noted that Lola discloses his memory medium comprises different storage devices as disks, tapes, tape drives or optical drives ..etc. (e.g. see Lola para.[0013-0014], particularly para.[0014], lines 15 et seq.), and para.[0093-113]. Lola however does not particularly teach the first storage medium comprises volatile storage medium, and the second storage medium comprises non-volatile storage medium. However it would have been further obvious to one having ordinary skill in the art before the effective filing date of the current invention to implement the volatile memory type for the first storage medium and the non-volatile memory type for the second storage medium in different storage devices.  By doing so, again it would allow the system of Lola to serve broader range of application which results to increasing of (a) Lola overall system flexibility, (b) overall capital investment system, therefore being advantageous.  	
	As per claim 11, Lola discloses a method comprises receiving from a processor 202 a data access for a memory system 206/207 (e.g. see figure 9); Lola further discloses his memory system comprises a plurality of storage devices such as physical memories 206 and virtual targets 902 as being depicted in figure 9, Lola discloses different storage devices as disks, tapes, tape drives or optical drives ..etc. (e.g. see Lola para.[0013-0014], particularly para.[0014], lines 15 et seq.), and para.[0093-113].  Lola further discloses a memory interconnect configured to route data between the processor 202 to at least one of the storage devices based, at least in part, on the performance characteristic, for example, Lola teaches storage devices (e.g., tape drives and RAID arrays) and servers are generally interconnected via various switches and appliances, wherein the connections to the switches and appliances are usually Fibre Channel, this structure generally allows for any server on the SAN to communicate with any storage device and vice versa. It also provides alternative paths from server to storage device (e.g. see para.[0013], lines 1 et seq.), also see pars. (0014-0019), (0040-0060), wherein intelligent storage switch appliance logic provides interconnect among requesters and storage based on the user selected characteristic of the virtual targets as shown in TABLE 2 (e.g. see para.[0112], lines 1-10), also Fig. 5 par. 50-51, switch provides interconnection/ inter-card connection among Ethernet connections for transferring data/global and/or local, see par. 112 table 2 mirror/migrate to another virtual target local and/or remote).  
Lola discloses the invention as claimed, Lola however does not expressly different storage medium associated with different performance characteristic, specifically a first storage medium associated with a first performance characteristic, and second storage medium associated with a second performance characteristic.  Applicant’s admitted prior arts (AAPA) discloses the missing element that is known to be required in the system of Lola in order to arrive at Applicant’s current invention wherein AAPA teaches his memory including plurality of storage devices, wherein storage device can be implemented as different types of storage devices such as SRAM, DRAM, etc.. and each type is associated with one or more performance characteristic which and read upon a first storage medium associated with a first performance characteristic, and second storage medium associated with a second performance characteristic as being claimed, and based upon a respective memory technology and is (e.g. see AAPA’S specification, para[0004], lines 1 et seq.).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to implement the memory system to comprise a plurality of types of storage devices, wherein each type of storage device is associated with one or more performance characteristics and based upon a respective memory technology as taught by AAPA as being detailed above for that of Lola system.  By doing so, it would allow Lola’s system to serve broader range of application which results to increasing of (a) Lola overall system flexibility, (b) overall capital investment system, therefore being advantageous.  
  	As per claim 12, wherein receiving the data access from the processor comprises receiving a first data access for the first storage medium via a first access protocol, the method further comprising receiving a second data access for the second storage medium via a second access protocol; for example, Lola teaches storage devices (e.g., tape drives and RAID arrays) and servers are generally interconnected via various switches and appliances, wherein the connections to the switches and appliances are usually Fibre Channel, this structure generally allows for any server on the SAN to communicate with any storage device and vice versa. It also provides alternative paths from server to storage device (e.g. see para.[0013], lines 1 et seq.), also see pars. (0014-0019), (0040-0060), wherein intelligent storage switch appliance logic provides interconnect among requesters (first and second request as being claimed) and storages (first and second storage medium as being claimed) based on the user selected characteristic (first and second access protocols as being claimed) of the virtual targets as shown in TABLE 2 (e.g. see para.[0112], lines 1-10), also Fig. 5 par. 50-51, switch provides interconnection/ inter-card connection among Ethernet connections for transferring data/global and/or local, see par. 112 table 2 mirror/migrate to another virtual target local and/or remote). 
	As per claim 16, Lola discloses an apparatus comprises a processor interface configured to receive a data access; for example, Lola discloses a processor 202 a data access for a memory system 206/207 (e.g. see figure 9); Lola further discloses his memory system comprises a plurality of storage devices such as physical memories 206 and virtual targets 902 as being depicted in figure 9, Lola discloses different storage devices as disks, tapes, tape drives or optical drives ..etc. (e.g. see Lola para.[0013-0014], particularly para.[0014], lines 15 et seq.), and para.[0093-113], Lola further discloses memory controller configured to route the data access between the processor interface and the first storage medium interface based, at least in part, on the first performance characteristic, for example, Lola teaches storage devices (e.g., tape drives and RAID arrays) and servers are generally interconnected via various switches and appliances, wherein the connections to the switches and appliances are usually Fibre Channel, this structure generally allows for any server on the SAN to communicate with any storage device and vice versa. It also provides alternative paths from server to storage device (e.g. see para.[0013], lines 1 et seq.), also see pars. (0014-0019), (0040-0060), wherein intelligent storage switch appliance logic provides interconnect among requesters and storage based on the user selected characteristic of the virtual targets as shown in TABLE 2 (e.g. see para.[0112], lines 1-10), also Fig. 5 par. 50-51, switch provides interconnection/ inter-card connection among Ethernet connections for transferring data/global and/or local, see par. 112 table 2 mirror/migrate to another virtual target local and/or remote).  It should be noted that Lola clearly teaches the memory interconnect includes a system memory interface as being depicted in figure 2 as FC or GigE configured to receive data accesses to a first group of the plurality of storage mediums such as LU1, LU2, LU3 and a secondary storage interface configured to receive data accesses to a second group of the plurality of storage mediums such as LU4, LU5 having different performance characteristics and LU1, LU2, LU3 (e.g. see figure 2, para.[0040], lines 11 et seq.).
Lola discloses the invention as claimed, Lola however does not teach a first storage medium interface configured to communicate with a first storage medium of a memory system and being at least indirectly associated with a first performance characteristic of the first storage medium; a second storage medium interface configured to communicate with a second storage medium of the memory system being at least indirectly associated with a second performance characteristic of the second storage medium.  Applicant’s admitted prior arts (AAPA) discloses the missing element that is known to be required in the system of Lola in order to arrive at Applicant’s current invention wherein AAPA teaches his memory including plurality of storage devices, wherein storage device can be implemented as different types of storage devices such as SRAM, DRAM, etc.. and each type is associated with one or more performance characteristic which and read upon a first storage medium associated with a first performance characteristic, and second storage medium associated with a second performance characteristic as being claimed, and based upon a respective memory technology and is (e.g. see AAPA’S specification, para[0004], lines 1 et seq.).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the current invention to employ the teaching of a first memory storage medium interface associated with a first storage medium being at least indirectly associated with a first performance characteristic; and a second memory storage medium interface associated with a second storage medium being at least indirectly associated with a second performance characteristic 
as taught by AAPA being detailed above for that of Lola system.  By doing so, it would allow Lola’s system to serve broader range of application which results to increasing of (a) Lola overall system flexibility, (b) overall capital investment system, therefore being advantageous.  
 	As per claim 17, Lola discloses the at least one accelerator processor as being equivalent to the configured to assist the memory controller route the data access between the processor interface and the first storage medium interface; for example, Lola further discloses a memory interconnect configured to route data between the processor 202 to at least one of the storage devices (e.g., tape drives and RAID arrays) and servers are generally interconnected via various switches and appliances, wherein the connections to the switches and appliances are usually Fibre Channel, this structure generally allows for any server on the SAN to communicate with any storage device and vice versa. It also provides alternative paths from server to storage device (e.g. see para.[0013], lines 1 et seq.), also see pars. (0014-0019), (0040-0060), wherein intelligent storage switch appliance logic provides interconnect among requesters and storage based on the user selected characteristic of the virtual targets as shown in TABLE 2 (e.g. see para.[0112], lines 1-10), also Fig. 5 par. 50-51, switch provides interconnection/ inter-card connection among Ethernet connections for transferring data/global and/or local, see par. 112 table 2 mirror/migrate to another virtual target local and/or remote). 

7. 	Claims 3-4 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lolayekar et al (US 2003/0079019, herein Lola) and in view of Applicant admitted prior art, herein AAPA) and further in view of (PCI Express, Budruk, MindShare 2007); And Evidentiary References Microsoft Computer Dictionary, published 2002, herein Microsoft; IEEE100 The Authoritative Dictionary of IEEE Standard Terms, published 2000, herein IEEE100. 
 	As in claim 3, Lola and AAPA do not expressly disclose the processor is configured to use a unified access protocol to access the first storage medium and the second storage medium. However, Budruk discloses wherein the processor is configured to employ a unified access protocol regardless of the type of storage device employed to store the data (Budruk page 1-26, a protocol for example commonly known, PCIE to receive requests and access data in any storage devices any devices for memories and/or IO devices, DRAM, RAID disk array etc.. Examiner note, it’s is commonly known to accessing different storage devices it may use any variety of protocols/ layers, which is employed used by the corresponding storage device; see Budruk pages 7-10 virtual bridges to provide protocols used by different target devices DRAM , disk drive RAID array SCSI, USB etc..; Accordingly, it would have been obvious to one having ordinary skill in the art before effective filing date of the current invention to implement the processor that is configured to use a unified access protocol to access the first storage medium and the second storage medium as taught by Budruk in Lola and AAPA’s system modified by AAPA and thereby further enable the system to further operate with a widely known protocol such as PCIE (Budruk page 1-26), therefore being advantageous.
	As in claim 4, Lola does not expressly disclose the memory interconnect is configured to translate data between the unified access protocol and a medium specific protocol used by the first storage medium.  However, Budruk discloses wherein the memory interconnect is configured to translate the data access from the unified access protocol employed by the processor to a storage device specific protocol employed by the storage device (Budruk page 1-26, a protocol for example a commonly known, PCIE to receive and to access data in any storage devices, any devices for memories and/or IO devices; Examiner note, it’s is commonly known accessing storage device requires translating layers of protocols, for example to specific DRAM accessing protocol, etc..).  Accordingly, it would have been further obvious to one of ordinary skill in the art before effective filing date of the current invention to include the teaching of Budruk in Lola and AAPA’s system in order to allow Lola and AAPA system to serve and operate with broader range of applications which results to enhancing of overall system adaptability, therefore being advantageous.
	As per claim 19, Lola does not expressly disclose accelerator processor comprises a protocol translation circuit configured to translate the data access from a first communications protocol to a second communication protocol.
However, Budruk discloses wherein the memory interconnect is configured to translate the data access from the unified access protocol employed by the processor to a storage device specific protocol employed by the storage device (Budruk page 1-26, a protocol for example a commonly known, PCIE to receive and to access data in any storage devices, any devices for memories and/or IO devices; Examiner note, it’s is commonly known accessing storage device requires translating layers of protocols, for example to specific DRAM accessing protocol, etc..).  Accordingly, it would have been further obvious to one of ordinary skill in the art before effective filing date of the current invention to include the teaching of Budruk in Lola and AAPA’s system in order to allow Lola and AAPA system to serve and operate with broader range of applications which results to enhancing of overall system adaptability, therefore being advantageous.

8. 	Claims 6-10, 13-15 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lolayekar et al (USPGPUB: 2003/0079019, herein Lola) and in view of Applicant admitted prior art, herein AAPA) and further in view of Warfield et al. (USPGPUB: 2015/0106578), hereinafter Warfield.  
	As per claims 6 and 7; Lola and AAPA disclose the invention substantially as claimed, detailed above with respect to claim 11.  Lola and AAPA however do not specifically teach the processor is configured to indicate a data category associated with the data, and wherein the memory interconnect is configured to route the data to the first storage medium based at least in part on the data category which is based on compiling a software program, and the processor is configured to access the data based, at least in part, on the software program.  Warfield however in his teaching of system and method for implementing data management in a distributed data storage system, discloses when receiving the data access with indication of data being categorized as “Hot" or live data should be forwarded/routed to flash memory, and wherein “less-live” or “not-hot” data should be on hard drive disks. Data belonging to clusters can be placed in advance on the most appropriate memory, and pre-fetches for related data (i.e. belonging to the same cluster) can be initiated before the data is even requested (e.g. see para.[0107], lines 8 et seq.), and wherein the data category associated with data as “hot” or “not-hot” data associated with the data is set during a compilation of a software program that, when executed by the processor, causes the data access; for example, Warfield clearly teach in hierarchical tiering, data is moved to the durable storage that best meets the needs of that data. For example, the primary copy may be stored on flash if lower latency in data requests will be likely for that data, and stored on hard disks if lower latency is not required because, for example, the data is only required infrequently or for non-urgent requirements (e.g. periodic disk clean-up at times of low computer usage or at time of compilation of a software program as being claimed) (e.g. see para.[0028], lines 1 et seq.). Accordingly, it would have been obvious to one having ordinary skill in the art before effective filing date of the current invention to look into Warfield and to utilize his teaching of
the processor is configured to indicate a data category associated with the data, and wherein the memory interconnect is configured to route the data to the first storage medium based at least in part on the data category which is based on compiling a software program, and the processor is configured to access the data based, at least in part, on the software program.  By doing so, it would allow the data to be accessed in a faster manner through the smaller memory that storing “hot data” such as lower tier cache during software compilation which results to increasing of data access speed and overall system throughput, reducing data latency, therefore being advantageous.
  	As per claims 8 and 9, Lola and AAPA disclose the invention substantially as claimed, detailed above with respect to claim 1.  Lola and AAPA however do not specifically teach the memory interconnect is configured to organize the first storage medium and the second storage medium into a hierarchy of layered caching memory system based on the first performance characteristic and the second performance characteristic.
Warfield however in his teaching of system and method for implementing data management in a distributed data storage system, discloses his memory interconnect is configured and organized the hierarchy of storage medium tiers into a layered caching system memory system, for example, Warfield teaches storage systems have always involved a hierarchy of progressively faster media, and there are a set of very well established techniques for attempting to keep hot data in smaller, faster memories (e.g. see para.[0006], lines 1 et seq.).  Accordingly, it would have been obvious to one having ordinary skill in the art before effective filing date of the current invention to look into Warfield and to implement or to organize multiple storage devices into a hierarchy of layered caching memory system as taught by Warfield being detailed above for that of Lola and AAPA in order to arrive at Applicant’s current invention.  By doing so, it would allow the data to be accessed in a faster manner through the smaller memory such as lower tier cache which results to increasing of data access speed and overall system throughput, reducing data latency, therefore being advantageous.
 	As per claim 10, the further limitation of wherein the memory interconnect is configured to organize the hierarchy based, at least in part, on a triggering event; for example, Lola discloses data backup, copy, mirror or migrate to the lower base hierarchy memory when failure etc...)e.g. see para.[0094], lines 1 et seq., para.[0112]-[0113]).
 	As per claims 13 and 14, Lola and AAPA disclose the invention substantially as claimed, detailed above with respect to claim 11.  Lola and AAPA however do not specifically teach organizing the first storage medium and the second storage medium into a hierarchy of layered caching memory system based on monitoring a first data access of the first storage medium and a second data access of the second storage medium, and the routing is based, at least in part, on determining the first storage medium includes a piece of data associated with the data access, also on the first performance characteristic and the second performance characteristic.  Warfield however in his teaching of system and method for implementing data management in a distributed data storage system, discloses his memory interconnect is configured and organized the hierarchy of storage medium tiers into a layered caching system memory system, for example, Warfield teaches storage systems have always involved a hierarchy of progressively faster media, and there are a set of very well established techniques for attempting to keep hot data in smaller, faster memories (e.g. see para.[0006], lines 1 et seq.).  Accordingly, it would have been obvious to one having ordinary skill in the art before effective filing date of the current invention to look into Warfield and to implement or to organize multiple storage devices into a hierarchy of layered caching memory system as taught by Warfield being detailed above for that of Lola and AAPA in order to arrive at Applicant’s current invention.  By doing so, it would allow the data to be accessed in a faster manner through the smaller memory such as lower tier cache which results to increasing of data access speed and overall system throughput, reducing data latency, therefore being advantageous.
	As per claim 15, it should be noted that Lola discloses his memory medium comprises different storage devices as disks, tapes, tape drives or optical drives ..etc. (e.g. see Lola para.[0013-0014], particularly para.[0014], lines 15 et seq.), and para.[0093-113]. Lola however does not particularly teach mirroring a piece of data within a non-volatile layer of the layered caching memory system based, at least in part, on a layer of the layered caching memory system that includes the piece of data including a volatile storage medium.  However, it would have been further obvious to one having ordinary skill in the art before the effective filing date of the current invention to implement the volatile memory type for the first storage medium and the non-volatile memory type for the second storage medium in different storage devices.  By doing so, again it would allow the system of Lola to serve broader range of application which results to increasing of (a) Lola overall system flexibility, (b) overall capital investment system, therefore being advantageous.  	
 	As per claim 20, see arguments with respect to claim 16.  Lola and AAPA discloses the invention as claimed, LoLa and AAPA however do not particularly teach cache organizer of accelerator processor configured to organize the memory system into a layered caching memory system, maintain an inventory of the layered caching memory system, and provide information regarding the layered caching memory system to the memory controller which is configured to select the first storage medium interface based, at least in part, on the information regarding the layered caching memory system. Warfield however in his teaching of system and method for implementing data management in a distributed data storage system, discloses his memory interconnect is configured and organized the hierarchy of storage medium tiers into a layered caching system memory system, for example, Warfield teaches storage systems have always involved a hierarchy of progressively faster media, and there are a set of very well established techniques for attempting to keep hot data in smaller, faster memories wherein the system maintains inventory of the layered caching memory system, and provide information regarding the layered caching memory system to the memory controller which is configured to select the first storage medium interface based, at least in part, on the information regarding the layered caching memory system; for example Warfield discloses the recently used data, or data that is anticipated to be used relatively soon, will be easily and quickly presented upon request and will minimize the stress on the storage system, wherein the copy that is on the RAM is usually deleted when it becomes apparent that storage in RAM is no longer necessary and long-term integrity of the data stored on the RAM need not be considered; the primary data will almost always be maintained on more durable storage, but which is not as easily accessed (e.g. see para.[0006], lines 1 et seq.; para.[0026], lines 1 et seq., para.[0027], lines 1 et seq.).  Accordingly, it would have been obvious to one having ordinary skill in the art before effective filing date of the current invention to look into Warfield and to implement or to organize multiple storage devices into a hierarchy of layered caching memory system as taught by Warfield being detailed above for that of Lola and AAPA in order to arrive at Applicant’s current invention.  By doing so, it would allow the data to be accessed in a faster manner through the smaller memory such as lower tier cache which results to increasing of data access speed and overall system throughput, reducing data latency, therefore being advantageous.
9. 	Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lolayekar et al (USPGPUB: 2003/0079019, herein Lola) and in view of Applicant admitted prior art, herein AAPA) and further in view of Mueller et al. (USPGPUB: 2013/0301827), hereinafter Mueller.  
 	As per claim 18, see arguments with respect to claim 16.  Lola and AAPA discloses the invention as claimed, LoLa and AAPA however do not particularly teach the at least one accelerator processor comprises an encryption circuit configured to encrypt at least a data portion of the data access.  Mueller however in his teaching of Authentication of encrypted data blocks, discloses the missing element that is known to be required in the system of LoLa and AAPA in order to arrive at Applicant’s current invention wherein Mueller discloses it is advantageous to utilize encryption unit/circuit for encrypting data wherein data bits in each cipher-data block which are to be used to calculate the common checksum can be selected (e.g. see para. [0011], lines 1 et seq.).  Accordingly, it would have been obvious to one having ordinary skill in the art before effective filing date of the current invention to look into the invention of Mueller and to implement an encryption circuit for encrypting at least a data portion of the data access for that of LoLa and AAPA’s system.  By doing so, data access can be easily encrypted for storage or transfer, wherein data bits in each cipher-data block which are to be used to calculate the common checksum can be selected, therefore being advantageous as taught by Mueller as being detailed above to be desirable.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)-272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 08, 2022
/TUAN V THAI/Primary Examiner, Art Unit 2135